Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/29/2021 has been entered.

Status of Claims
This action is in reply to the amendments and remarks filed on 01/29/2021.
Claims 1-20 are pending.
Claims 1, 9, and 16 have been amended.  

Response to Arguments
Applicant’s arguments, with respect to the claim rejections under 35 U.S.C. 112(b) for the previously claimed “an entity resolution engine that resolves entities by matching” of claim(s) 1, 9, and 16, have been fully considered and are persuasive. 
More specifically, in view of the amendments, the claim interpretations under 35 U.S.C. 112(f) for the previously claimed “an entity resolution engine that resolves 
In view of the withdrawal of the claim interpretations above, the rejection(s) of claim(s) 1, 9, and 16 under 35 U.S.C. 112(b) have been withdrawn.

Applicant’s arguments, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 101, have been fully considered and are persuasive, therefore the rejections have been withdrawn.

Applicant’s arguments, with respect to the rejection(s) of claims 1, 9, and 16 under 35 U.S.C. 103, have been considered but they are not persuasive. 
First, the applicant argues that Viswanathan does not teach the lengthy amended claim limitation, starting at line 19, “wherein the determining the first spatial graticule size…”. The examiner respectfully disagrees. As discussed in the previous Advisory Action’s interview summary, filed 02/02/2021, “[i]t is noted these amendments are claimed to determine ‘the first spatial graticule size’; however they also list ‘a change in the entity's associated spatial graticule is denoted with a set flag’, where a ‘change’ in graticule size can be interpreted as a second graticule, thus mimicking the above claimed limitation operations.” Viswanathan has been found to teach the amended claim language. See 35 U.S.C 103 section for full mapping of claim limitations necessitated by applicant amendments.

HOW the graticule size may be determined”, since “Viswanathan falls into the failures of the conventional techniques in that entity relationship determiniation in the context of motion processing are developed via trial and error, educated guesses, modeling, or other non-empirical means”. The examiner respectfully disagrees. As discussed in the previous Advisory Action’s interview summary, filed 02/02/2021, “[r]egarding the previously presented arguments (Remarks filed 12/28/2020, section 3, paragraphs 4-9), the Examiner noted that Viswanathan sections 4-5 teach using an mbr as one way to determine graticule sizes, and previous claim 2 response addresses the ‘empirical’ argument raised.” Further, newly addressed amendments to claim 1 similarly address the “empirical” argument posed by the applicant. See 35 U.S.C 103 section for full mapping of claim limitations.

Claim Objections
Claims 1, 9, and 16 are objected to because of the following informalities:
Claims 1, 9, and 16 recite a grammatical errors of too many commas stating “…spatial graticule is denoted with a set flag, the flag setting conditions are added, over a number of timeframes, to produce the sum, and if the sum …”, and an optional solution to overcome this objection is to change the claim to read “…spatial graticule is denoted with a set flag, the flag setting conditions are added



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Viswanathan et al, "Querying Cardinal Directions between Complex Objects in Data Warehouses", 2011, hereinafter Viswanathan, in view of Krauss et al (US Pub 20140278210) hereinafter Krauss.
Regarding claims 1, 9, and 16, Viswanathan teaches a computer-implemented motion processing analysis method, system, and computer program product; comprising: a processor; and a memory/computer-readable storage medium having program instructions embodied therewith, the program instructions executable by a computer/processor to cause the computer to perform (abstract and section 1 teach data warehouses storing information and well known to be executed on a computer system with one or more processors executing instructions to perform the disclosed embodiments): 
determining a first spatial graticule size and a fixed timeframe duration relevant to a physical entity of a first entity class by the processor that resolves entities by matching observed entities with previously observed entities (abstract and section 1 teach data warehouses storing information and well known to be executed on a computer system with one or more processors that, as taught in section 1 paragraph 4, section 2 paragraph 5, and section 4 paragraph 5, collect “grids over time” based on input snapshots of tracked objects. This process is further taught to use minimum bounding rectangle approximation (determining a first spatial graticule size), or mbr, to get an appropriately bounded graticule for the object at t1 (fixed timeframe). Further section 3 paragraph 4, section 4 and Figs. 5 and 9 teach utilizing input snapshots for a first object (physical entity), A, “at each snapshot t1 (associated first timeframe) and t2” and that objects are classified as being entities or regions of different shapes/sizes such as “people, animals…cars, trucks, air planes, ships, etc. (physical entity of a first entity class)” and “hurricanes, fires, oil spills, epidemic diseases, etc. (alternative physical entity of a first entity class)”.), the processor automating a process of deriving a set of ; 
determining that the physical entity is associated with a first spatial graticule during a first timeframe and that the physical entity is associated with a second spatial graticule during a second timeframe (section 3 paragraph 4, section 4 and Figs. 5 and 9 teach utilizing input snapshots for a first object (physical entity), A, “at each snapshot t1 (associated first timeframe) and t2 (associated second timeframe)” and the object’s position within an Object Interaction Graticule model’s mbr tiled zones (associated first and second spatial graticules). Additionally, it is taught that the objects can be entities or regions such as “people, animals…cars, trucks, air planes, ships, etc.” and “hurricanes, fires, oil spills, epidemic diseases, etc.”); 
as a result of determining that the physical entity is associated with the first spatial graticule during the first timeframe and that the physical entity is associated with the second spatial graticule during the second timeframe, adding the first spatial graticule to the second spatial graticule to produce a sum (section 3, paragraphs 3-4, section 4, paragraph 5, section 4.1, section 5, section 7, and Figs. 5 & 9 teach a union (adding to produce a sum) operation of the two time instances of object movements through detected space of tiled zones (first and second graticules and timeframes) of the object (physical entity)); 
determining that the sum is beyond an acceptable range (Examiner note: applicant’s specification, paragraphs 0027-0029 and Figs. 2A-2B state calculating a “sum of movements between spatial zones, per timeframe” and also “fitting space and 
Viswanathan, section 1 paragraph 4, section 4 paragraph 5, section 5, and Figs. 5 & 9 teach using minimum bounding rectangle approximation (selecting a first spatial graticule size), or mbr, to get an appropriately bounded graticule for the object at t1. The process then executes (determines) an mbr of the object at t2 and performs matrix union functions, thus expanding the OIG and graticule grid size since the object has moved outside of the first mbr at t2 (sum is beyond an acceptable range). Further, it is shown that object B decreases in size at time 2, thus determining the mbr graticule is too large (beyond and acceptable range) and changing the bounds of the mbr graticule at the second time (selecting a second spatial graticule size).); 
as a result of determining that the sum beyond the acceptable range, determining a second spatial graticule size (section 1 paragraph 4, section 4 paragraph 5, section 5, and Figs. 5 & 9 teach using minimum bounding rectangle approximation (determining a first spatial graticule size), or mbr, to get an appropriately bounded graticule for the object at t1. The process then executes (determines) an mbr of the object at t2 and performs matrix union functions, thus expanding the OIG and graticule grid size (determining a second spatial graticule size) since (as a result of determining) the object has moved outside of the first mbr at t2 (sum is beyond an acceptable range). Further, section 5 teaches extending the graticule function checking “whether no region, A only, B only, or both regions intersect a tile” to accept the mbr graticules matrices of unionized A and B object information. Further still, it is shown that object B decreases in size at time 2, thus determining the mbr graticule is too large ; and
comparing the physical entity with a second physical entity of a second entity class (section 3 paragraph 4, section 4 and Fig. 5 and 9 teach an “objects interaction graticule model” able to consider “cardinal directions between (comparing) moving objects (first and second physical entities)” by plotting “two objects (first and second physical entities)…at two different spatial locations at two different time instances”, where objects are classified as being entities or regions of different shapes/sizes (first and second entity classes) such as “people, animals…cars, trucks, air planes, ships, etc. (first and second entity classes)” and “hurricanes, fires, oil spills, epidemic diseases, etc. (first and second entity classes)),
wherein the first spatial graticule size is empirically determined by tracking the physical entity as it moves, starting at a highest resolution, and as incoming observations of the physical entity are processed from one timeframe to a next timeframe (Examiner note: Applicant’s spec, paragraphs 0022-0023 state “determine graticule sizes based on empirical findings…rather than based on…trial and error”, and further that “[t]o empirically determine a spatial graticule size, the motion processing method of the present invention can receive configuration data including simply a timeframe length”.
Viswanathan, section 1 paragraph 4, section 4 paragraph 5, section 5, and Figs. 5 & 9 teach using minimum bounding rectangle approximation (determining a first spatial graticule size), or mbr, to get an appropriately bounded graticule for the object at t1 (starting at a highest resolution). The process then executes an mbr of the object at timeframe length/empirically determined by tracking the physical entity as it moves) and are received in order to calculate a proper gratucule size “over the period of time t1 to t2” (empirically determined by tracking the physical entity as it moves). Section 7, paragraphs 1-2 and Fig. 10 also teach tracking an object, being a hurricane, over a certain time interval or period (timeframe length/empirically determined by tracking the physical entity as it moves). Section 3, paragraph 3 teaches tracking objects over a given time interval (timeframe length/empirically determined by tracking the physical entity as it moves), and even differentiates the system from “GIS [Geographic Information System] is static, in that it does not consider evolving changes to object geometries over time as a continuous function”. Further, section 5 teaches extending the graticule function checking “whether no region, A only, B only, or both regions intersect a tile” to accept the mbr graticules matrices of unionized A and B object information. Further still, it is shown that object B decreases in size at time 2, thus determining the mbr graticule is too large and changing the bounds of the mbr graticule at the second time (and as incoming observations of the physical entity are processed from one timeframe to a next timeframe).), a change in the entity's associated spatial graticule is denoted with a set flag, the flag setting conditions are added, over a number of timeframes, to produce the sum, and if the sum is greater than the acceptable range (Examiner note: applicant’s specification, paragraphs 0027-0029 and Figs. 2A-2B state calculating a “sum of movements between spatial zones, per timeframe” and also “fitting space and time graticule sizes”. This is exemplified as determining a ship’s velocity near a storm by calculating “larger or neighboring graticules…on the ship’s present or historical velocity”.
Viswanathan, section 1 paragraph 4, section 4 paragraph 5, section 5, and Figs. 5 & 9 teach using minimum bounding rectangle approximation (selecting a first spatial graticule size), or mbr, to get an appropriately bounded graticule for the object at t1. The process then executes (determines) an mbr of the object at t2 and performs matrix union functions of the two time instances of an object movements through detected space of tiled zones (a change in the entity's associated spatial graticule is denoted with a set flag, the flag setting conditions are added, over a number of timeframes, to produce the sum), thus expanding the OIG and graticule grid size since the object has moved outside of the first mbr at t2 (sum is beyond an acceptable range). Further, it is shown that object B decreases in size at time 2, thus determining the mbr graticule is too large (beyond and acceptable range) and changing the bounds of the mbr graticule at the second time (selecting a second spatial graticule size).), then the resolution is reduced and empirically determining is repeated (section 1 paragraph 4, section 4 paragraph 5, section 5, and Figs. 5 & 9 teach using minimum bounding rectangle approximation, or mbr, to get an appropriately bounded graticule for the object at t1. The process then executes an mbr of the object at t2 and performs matrix union functions, thus expanding the OIG and graticule grid size since the object has moved A only, B only, or both regions intersect a tile” to accept the mbr graticules matrices of unionized A and B object information. Further still, it is shown that object B decreases in size at time 2, thus determining the mbr graticule is too large (beyond and acceptable range) and changing the bounds of the mbr graticule at the second time (then the resolution is reduced); where section 3, paragraph 3 teaches “continuous[ly]” repeating the process for computing graticule sizes (and empirically determining is repeated).).
However, while Viswanathan does teach comparing bounded object graticules to historical graticule data, Viswanathan does not explicitly teach determining a first spatial graticule size and a fixed timeframe duration relevant to a physical entity of a first entity class by the processor that resolves entities by matching observed entities with previously observed entities, the processor automating a process of deriving a set of rules for the entity resolution in order to enable the determining of the first spatial graticule size.
Kraus teaches determining a first spatial graticule size and a fixed timeframe duration relevant to a physical entity of a first entity class by the processor that resolves entities by matching observed entities with previously observed entities (Krauss 2014, paragraphs 0001, 0029, 0042, 0045, 0069-0071, and 0093 teach an “[e]ntity analytics” product executing on a processor that uses a SpaceTimeBox, STB (graticule) to associate observed entities with “a spatial region and a time interval, at a specific density” (previously observed entities). This association is further taught to be used for comparing “other entities (resolves entities by matching , the processor automating a process of deriving a set of rules for the entity resolution in order to enable the determining of the first spatial graticule size (para Krauss 2014, paragraphs 0001, 0029, 0033-0035, 0042, 0045, 0069-0071, and 0093 teach an “[e]ntity analytics” product executing on a processor that establishes “relationships” (the processor automating a process of deriving a set of rules) of compared “entities and features” for “advanced entity resolution” (for the entity resolution), that are stored in “a shared Relational Database Management System”, and further uses a SpaceTimeBox, STB association for comparing “other entities” in order to determine an associated STB (in order to enable the determining of the first spatial graticule size).).
Further, Viswanathan at least implies a computer-implemented motion processing analysis method, system, and computer program product; comprising: a processor; and a memory/computer-readable storage medium having program instructions embodied therewith, the program instructions executable by a computer/processor to cause the computer to perform (see mapping above), however Krauss teaches a computer-implemented motion processing analysis method, system, and computer program product; comprising: a processor; and a memory/computer-readable storage medium having program instructions embodied therewith, the program instructions executable by a computer/processor to cause the computer to perform 
Further still, Viswanathan at least implies as a result of determining that the physical entity is associated with the first spatial graticule during the first timeframe and that the physical entity is associated with the second spatial graticule during the second timeframe, adding the first spatial graticule to the second spatial graticule to produce a sum; determining that the sum is beyond an acceptable range (see mappings above), however Krauss teaches as a result of determining that the physical entity is associated with the first spatial graticule during the first timeframe and that the physical entity is associated with the second spatial graticule during the second timeframe, adding the first spatial graticule to the second spatial graticule to produce a sum; determining that the sum is beyond an acceptable range (Krauss 2014 paragraphs 0001, 0069-0071 teach a SpaceTimeBox, STB (graticule), “reflects a spatial region and a time interval, at a specific density”; and further accumulating (adding graticules to produce a sum) entity event information in the form of “geohash values (or with bit vectors corresponding to the geohash values) extracted from the STBs (first and second spatial graticules and timeframes)” and compares the accumulations (sum) to a “configured time horizon” for which have exceeded the time (beyond an acceptable range).).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement Krauss’ teachings of a method, CRM, and system able to determine entity object associations, track, and accumulate 

Regarding claims 2, 10, and 17, the combination of Viswanathan and Krauss teach all the claim limitations of claims 1, 9, and 16 above; and further teach the acceptable range is determined by a percentage of physical entities in a single graticule of the first spatial graticule size (Viswanathan, section 2 paragraph 5, section 5 and Figs. 5 and 9 teach utilizing mbr to appropriately bound a single object when more than one object are present, thus can be interpreted as bounding 50% of the present objects in a single graticule, or 100% of the single object.); and
wherein the determining the first spatial graticule size and the determining the second spatial graticule size is performed without trial and error (Examiner note: Applicant’s spec, paragraphs 0022-0023 state “determine graticule sizes based on empirical findings…rather than based on…trial and error”, and further that “[t]o empirically determine a spatial graticule size, the motion processing method of the present invention can receive configuration data including simply a timeframe length”.
Viswanathan, section 1 paragraph 4, section 4 paragraph 5, section 5, and Figs. 5 & 9 teach using minimum bounding rectangle approximation (determining a first spatial graticule size), or mbr, to get an appropriately bounded graticule for the object at t1. The process then executes (determines) an mbr of the object at t2 and performs timeframe length/performed without trial and error) and are received in order to calculate a proper gratucule size “over the period of time t1 to t2”. Section 7, paragraphs 1-2 and Fig. 10 also teach tracking an object, being a hurricane, over a certain time interval or period (timeframe length/performed without trial and error). Section 3, paragraph 3 teaches tracking objects over a given time interval (timeframe length/performed without trial and error), and even differentiates the system from “GIS [Geographic Information System] is static, in that it does not consider evolving changes to object geometries over time as a continuous function”. Further, section 5 teaches extending the graticule function checking “whether no region, A only, B only, or both regions intersect a tile” to accept the mbr graticules matrices of unionized A and B object information. Further still, it is shown that object B decreases in size at time 2, thus determining the mbr graticule is too large and changing the bounds of the mbr graticule at the second time (determining a second spatial graticule size).).
Viswanathan at least implies the acceptable range is determined by a percentage of physical entities in a single graticule of the first spatial graticule size (see mapping above), however Krauss teaches the acceptable range is determined by a percentage of physical entities in a single graticule of the first spatial graticule size (paragraphs 0023, 0063-0066, and 0072 teach determining a 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement Krauss’ teachings of tracking and accumulate associated path values of a percentage objects through STBs into Viswanathan’s teaching of tracking objects through interaction with graticule grids across different times in order to increase accuracy of STBs for better results of entity path tracking (Krauss, paragraphs 0001, 0023, 0063-0066, and 0072).

Regarding claims 3, 11 and 18, the combination of Viswanathan and Krauss teach all the claim limitations of claims 1, 9, and 16 above; and further teach the acceptable range is determined by a historical analysis of physical entities in motion (Viswanathan, section 3, paragraph 3, section 4.1, section 5 and Figs. 5 and 9 teach using mbr, “historical hurricane trajectory information (historical analysis of physical entities in motion)…along with about 150 other relevant attributes”, and “history of values of data dimensions” for forming (determining) wearhouses, graticule bounds, and/or trajectories for objects (acceptable range)).

Regarding claims 4, 12, and 19, the combination of Viswanathan and Krauss teach all the claim limitations of claims 1, 9, and 16 above; and further teach the acceptable range is determined by a separate application given differing initial conditions (Viswanathan, sections 4 and 6 teach the directional range of the “moving objects” (acceptable range) can “be provided (determined) by using the results from each application of dir” from data sets including “other relevant attributes” from similar obejcets (separate application given differing initial conditions)).

Regarding claims 5, and 13, the combination of Viswanathan and Krauss teach all the claim limitations of claims 1 and 9 above; and further teach the sum represents a minimum spatial graticule size applicable to entities of an entity class (Viswanathan, section 3, paragraphs 3-4, section 4.1, section 5, section 7 and Figs. 5 and 9 teach a union of object movements that are calculated by determining an mbr graticule size (sum represents a minimum spatial graticule size) based on a moving objects’ shape, historical data of objects, and other factors including “hurricane-stage (category) (applicable to entities of an entity class)” when the object is a hurricane, but that it can be determined if the object relates to “people, animals…cars, trucks, air planes, ships, etc.” and “hurricanes, fires, oil spills, epidemic diseases, etc.” (entity classes).).
	
Regarding claims 6 and 14, the combination of Viswanathan and Krauss teach all the claim limitations of claims 1 and 9 above; and further teach the sum represents a maximum spatial graticule size applicable to entities of an entity class (Viswanathan, section 3, paragraphs 3-4, section 4.1, section 5, section 7 and Figs. 5 and 9 teach a union of object movements that are calculated by determining an mbr applicable to entities of an entity class)” when the object is a hurricane, but that it can be determined if the object relates to “people, animals…cars, trucks, air planes, ships, etc.” and “hurricanes, fires, oil spills, epidemic diseases, etc.” (entity classes). The mbr graticule size can be interpreted as the biggest size graticule to appropriately encompass the object while eliminating extra space (sum represents a maximum spatial graticule size).).

Regarding claims 7 and 15, the combination of Viswanathan and Krauss teach all the claim limitations of claims 1 and 9 above; and further teach the sum represents the first graticule size applicable to entities of a first entity class (Viswanathan, section 3, paragraphs 3-4, section 4.1, section 5, section 7 and Figs. 5 and 9 teach a union of object movements that are calculated by determining an mbr graticule size (sum represents the first graticule size), such as A, based on a moving objects’ shape, historical data of objects, and other factors including “hurricane-stage (category) (applicable to entities of a first entity class)” if the object is a hurricane, but that it can be determined if the object relates to “people, animals…cars, trucks, air planes, ships, etc.” and “hurricanes, fires, oil spills, epidemic diseases, etc.” (entity classes).), and 
wherein spatial graticules of the first spatial graticule size are comparable with spatial graticules of a second spatial graticule size applicable to entities of a second entity class (Viswanathan, section 3, paragraphs 3-4, section 4.1, section 5, section 7 and Figs. 5 and 9 teach objects A and B being different sizes, shape, and classifications (first and second comparable entity classes) within the same graticule first and second comparable spatial graticules sizes) determined based on a moving objects’ shape, historical data of objects, and other factors. Further it is taught these objects can be “people, animals…cars, trucks, air planes, ships, etc.”, “hurricanes, fires, oil spills, epidemic diseases, etc.”, sizes, and/or shapes (entity classes).).

Regarding claims 8 and 20, the combination of Viswanathan and Krauss teach all the claim limitations of claims 1 and 16 above; and further teach embodied in a cloud-computing environment (Krauss, paragraph 0036 teach the operation of the computing device and embodiments “may be practiced in distributed cloud computing environments (embodied in a cloud-computing environment) where tasks are performed by remote processing devices that are linked through a communications network”).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Adair et al (US Patent 9230258) teaches entity resolution system applying “resolution rules”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINT MULLINAX whose telephone number is 571-272-3241.  The examiner can normally be reached on Mon - Fri 8:00-4:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.M./Examiner, Art Unit 2123                                                                                                                                                                                                        

/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123